The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 23, 2014

                                        No. 04-13-00484-CR

                                      Arthur Lee PARSONS,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                        From the 85th District Court, Brazos County, Texas
                                Trial Court No. 11-02236-CRF-85
                         Honorable Jimmy Don Langley, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant has
informed appellant of his right to review the record and file his own brief, and has offered to
provide appellant with a copy of the record upon request. See Nichols v. State, 954 S.W.2d 83
(Tex. App.—San Antonio 1997, no writ); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no writ).

         If appellant desires to file a pro se brief, we order that he do so on or before March 10,
2014. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel=s brief no later than
thirty days after the pro se brief is due.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court